Citation Nr: 0007242	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  94-49 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for a left ankle sprain.

2.  Entitlement to a higher (compensable) initial rating for 
a left foot bunion.

3.  Entitlement to an initial rating higher than 10 percent 
for a right acromioclavicular separation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1985 to 
September 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 1993 by the 
Department of Veterans Affairs (VA) Chicago, Illinois, 
Regional Office (RO).  In July 1998, a hearing was held 
before the undersigned Member of the Board at the St. Louis, 
Missouri, RO.  In December 1998, the Board issued a decision 
which denied claims for service connection for a nasal 
fracture, hypertension, a disorder of the back and neck, and 
hearing loss in the left ear.  The Board also remanded the 
rating claims for additional development.  The RO 
subsequently granted a 10 percent rating for the veteran's 
left ankle sprain.  

The Board again remanded the case in October 1999 to allow 
the RO an opportunity to consider the claims based on 
additional evidence which had been submitted.  The RO granted 
a 10 percent rating for the veteran's right shoulder 
separation.  The case is now ready for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issues on appeal has been obtained.

2.  The veteran's left ankle sprain has resulted in no more 
than moderate limitation of dorsiflexion of the ankle.

3.  The left foot bunion is mild in degree and has not 
resulted in anterior metatarsalgia; unilateral hallux valgus 
with resection of the metatarsal head.

4.  Disability from residuals of a right acromioclavicular 
separation is manifested by intermittent pain which slightly 
limits motion of the joint, but does not limit motion of the 
joint to shoulder level and is not productive of deformity.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating higher than 
10 percent for residuals of a left ankle sprain are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5271 (1999).

2.  The criteria for a compensable initial rating for a left 
foot bunion are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5279, 
5280, 5284 (1999).

3.  The criteria for an initial disability rating higher than 
10 percent for a right acromioclavicular separation are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Codes 5201, 5203 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal from an award of service connection and initial 
rating is a well grounded claim as long as the rating 
schedule provides a higher rating and the claim remains open.  
See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Such are 
the claims for higher initial ratings in this case.  Since 
the appeal for higher evaluations arises from the rating 
decisions which assigned the initial disability evaluation 
for each disability, the entire rating period is to be 
considered including the possibility of staged ratings; that 
is, separate ratings for separate periods of time based on 
the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The issues have been characterized accordingly.

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds in this case that all relevant facts 
have been properly developed.  The evidence includes the 
veteran's service medical records, and post-service medical 
treatment records.  The veteran has been afforded disability 
evaluation examinations, and all pertinent evidence has been 
reviewed by the RO.  He has also been afforded a personal 
hearing and no further assistance to the veteran with the 
development of evidence is required.  

I. Left Ankle Sprain

The veteran contends that the RO made a mistake by failing to 
assign a disability rating higher than 10 percent for his 
service-connected residuals of a left ankle sprain.  He 
asserts that the disorder causes instability, pain, and 
limitation of motion in the ankle.  

As to the history of the veteran's service-connected 
residuals of a left ankle sprain, the service medical records 
show that in April 1989 the veteran was seen with complaints 
of left ankle swelling.  He stated that he had sharp pain 
when running.  He gave a history of twisting the ankle a 
month earlier.  On examination, the left ankle had tenderness 
to palpation and edema.  The range of motion was full.  The 
assessment was primary ankle sprain, left.  Light duty, moist 
heat and rest were prescribed.  

The report of a disability evaluation examination conducted 
by the VA in December 1991 shows that the veteran reported 
that his ankles swelled and made noise on movement.  On 
examination, the left ankle had slight puffiness.  
Dorsiflexion was to 10 degrees, and plantar flexion was to 45 
degrees.  The pertinent diagnosis was residuals, status post 
left ankle strain.  

A radiology report from the Marshall Browning Hospital dated 
in March 1995 shows that an x-ray of the veteran's left ankle 
was interpreted as showing (1) a small calcific density noted 
in the medial aspect of the ankle mortise joint adjacent to 
the tip of the medial malleolus which probably represented an 
old avulsion fracture; (2) a slight irregularity noted in the 
lateral aspect of the talus which was of uncertain etiology 
and may simply relate to hypertrophic change and did not have 
the typical appearance of osteochondritis dissecans; and (3) 
no other definite bony abnormality identified in left ankle 
with ankle mortise well maintained.  

VA outpatient medical treatment records show that the veteran 
has been treated for complaints pertaining to the left ankle.  
For example, a VA outpatient medical treatment record dated 
in June 1995 shows that the veteran reported that he had left 
ankle pain, swelling, and popping.  On examination, the left 
ankle had swelling.  Naprosyn was prescribed.  

The veteran testified before the undersigned Member of the 
Board in July 1998 that his left ankle swelled, cracked, 
popped, and turned a lot.  He said that the ankle was 
weakened, and that he had to use a brace which had been 
issued by the VA.  He also said that he used a plastic insert 
in his boots which helped keep the ankle from turning over.  
He reported that his doctors had not discussed the 
possibility of surgery.  He said that he had pain which was 
pretty steady.  

The report of a VA examination of the veteran's feet in March 
1999 shows that he had an ankle brace to give him stability.  
It went above the ankle to the mid metatarsal area.  He 
complained of pain in the left ankle.  He was able to elevate 
the toes and heels, and walk across the room.  The veteran 
complained of instability and pain with motion.  
Dorsiflexion, plantar flexion, inversion and eversion were 
normal.  As to any obvious evidence of painful motion, edema, 
instability, weakness and tenderness, the examiner noted the 
veteran's complaints of pain with motion and instability, and 
reported that there was no edema.  His gait was described as 
being within normal limits.   

On a VA examination of the veteran's joints in March 1999, he 
said that he took Naprosyn for shoulder pain and that it also 
helped with his left ankle pain.  He said that he had pain, 
popping and cracking of the left ankle joint with movement.  
He gave a history of twisting the ankle and said that it 
turned inward.  He claimed to have pain, stiffness, swelling, 
instability, and fatigability with popping and cracking 
during the night while he was sleeping.  He said that he had 
flare-ups after walking all day or during cold weather.  He 
had more pain on the lateral side of the foot than on the 
medial side.  Alleviating factors included rest and the use 
of a brace and corrective shoes.  

The examiner noted that the veteran was wearing a brace that 
went from above the ankle to the metatarsal area of the left 
foot.  He also brought in a pair of corrective boots that he 
said that he had recently received from the VA hospital.  He 
had not had any surgery on the ankle.  The veteran said that 
swelling was a problem, and that it was usually more 
noticeable during the evening.  He also said that he was no 
longer able to run without having pain.  He complained of 
pain and weakness and a limited range of motion.  

On examination, the veteran reportedly had full range of 
motion of both ankles.  It was subsequently noted that the 
range of motion for the left ankle was dorsiflexion to 10 
degrees, plantar flexion to 45 degrees, inversion to 10 
degrees, and eversion to 30 degrees.  He was able to rise up 
and walk across the room without much difficulty.  X-rays of 
the ankle reportedly showed a small avulsion fracture 
adjacent to the medial malleolus of the tibia and a small 
osteophyte in the lateral talar dome.  The pertinent 
diagnoses were history of a small avulsion fracture of the 
medial malleolus of the tibia, left ankle; small osteophyte 
lateral talar dome; and intermittent pain of the left ankle 
with ankle brace. 

Medical treatment records from William P. Thorpe, M.D., dated 
in April 1999 show that the veteran reported complaints of 
having left and right ankles which were painful with 
discomfort and dysfunction.  On examination, the veteran was 
found to have bilateral ankle instability.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities. The assignment of a particular 
diagnostic code is dependent on the facts of a particular 
case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  In 
reviewing the claim for a higher rating, the Board must 
consider which diagnostic code or codes are most appropriate 
for application in the veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).  

The RO has rated the veteran's left ankle disorder under 
38 C.F.R. § 4.71a, Diagnostic Code 5271, which provides that 
a 10 percent disability rating is warranted if there is 
moderate limitation of motion of the ankle.  A 20 percent 
rating is warranted if there is marked limitation of motion.  
Normal ankle dorsiflexion is from 0 to 20 degrees, and normal 
plantar flexion of the ankle is from 0 to 45 degrees.  See 
38 C.F.R. § 4.71, Plate II (1999).  When assigning a 
disability rating based on limitation of range of motion, it 
is also necessary to consider functional loss due to flare-
ups, fatigability, incoordination, and pain on movements.  
See 38 C.F.R. §§  4.40, 4.45, and DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995). 

After considering all of the evidence of record, the Board 
finds that the left ankle sprain has not been shown to be 
productive of more than moderate limitation of motion of the 
ankle at any time during the rating period.  The Board notes 
that the medical records and examination reports demonstrate 
that the veteran's plantar flexion was essentially normal, 
while dorsiflexion has been reported from normal to 10 degree 
or approximately half the normal range.  No additional 
limitation due to painful motion has been reported and the 
pain has been described diagnostically as intermittent.  The 
left ankle fracture has been described by history as 
"small" without radiographic evidence of malunion, for 
example, which could be rated at 20 percent under Diagnostic 
Code 5262 in cases of moderate ankle (or knee) disability.  A 
20 percent rating is also provided under Diagnostic Code 5270 
in cases of ankylosis or fixation of the ankle in plantar 
flexion or dorsiflexion (between 0 and 10 degrees), but the 
veteran's left ankle is not ankylosed.  Thus, even taking 
into account the veteran's complaints of pain with movement, 
the evidence does not demonstrate marked limitation of motion 
of the ankle or other impairment that would qualify for a 
rating in excess of 10 percent.  Accordingly, the Board 
concludes that the criteria for an initial disability rating 
higher than 10 percent for residuals of a left ankle sprain 
are not met.  

II.  Left Foot Bunion

The RO has rated the veteran's left foot bunion under 
Diagnostic Code 5280, which provides that a 10 percent rating 
may be assigned for unilateral hallux valgus if the disorder 
has been operated with resection of the metatarsal head, or 
if the disorder is severe and equivalent to amputation of the 
great toe.  A left foot bunion may also potentially be rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5279, which provides 
for a 10 percent rating for unilateral or bilateral anterior 
metatarsalgia.  

Finally, a foot injury may potentially be rated under 
Diagnostic Code 5284.  Under that diagnostic code, a 10 
percent rating is warranted for an injury which is moderate 
in degree.  A 20 percent rating is warranted for a moderately 
severe injury.  A 30 percent rating is warranted for a severe 
injury.  A 40 percent rating may be assigned if there is 
actual loss of use of the foot.

The report of a disability evaluation examination conducted 
by the VA in December 1991 shows that the veteran reported a 
complaint that the ball of his left foot had a lump on it.  
On examination of the feet, there was a slight protrusion of 
the left foot MPJ (metatarsal phalangeal joint).  The 
pertinent diagnosis was protrusion of left MPJ big toe.  

VA outpatient medical treatment records show that the veteran 
has reported complaints pertaining to his left foot.  A VA 
podiatry record dated in July 1995, for example, shows that 
the veteran complained of a left bunion with occasional 
swelling.  The veteran was prescribed a custom semi-rigid 
orthotic.  

The veteran testified in support of his claim for an 
increased rating during a hearing held before the undersigned 
Member of the Board in July 1998.  He said that the bunion 
affected the outer side of the big toe on his left foot.  He 
said that it sometimes swelled, became stiff, and put 
pressure on the shoe.  He also said that it popped and 
cracked, and became sore and red.  

On an examination of the veteran's joints conducted by the VA 
in March 1999, the veteran complained of a bunion on the 
first metatarsal joint.  The area was not red or grossly 
deformed on the examination day.  There was no pain to touch 
of the bunion.  X-rays showed no phalangeal deformities.  The 
report of VA examination of the veteran's feet in March 1999 
shows that he gave a history of having a cyst removed from 
his left foot, but said that he had no surgery of the bunion.  
He said that it affected his occupation due to the pain with 
walking.  On physical examination, he was able to elevate the 
toes and heels and walk across the room.  His gait was 
described as being within normal limits.  There were no 
callosities of the feet.  

The veteran also claimed that he had pain on the bottoms of 
the feet.  No hammertoes, high arches, clawfoot, or other 
deformities were noted.  There was no valgus, and the 
alignment of the forefoot and midfoot was normal.  With 
respect to whether there was hallux valgus and the angulation 
and dorsiflexion at the first metatarsal phalangeal joints, 
the examiner indicated that the findings were normal.  The 
diagnoses were (1) mild bunion of left foot, first metatarsal 
with no deformity of the phalangeal joints; and (2) plantar 
fibromatosis of the feet with removal on the left foot.  

After considering all of the relevant evidence, the Board 
finds that the left foot bunion has not resulted in anterior 
metatarsalgia; unilateral hallux valgus which has been 
operated with resection of the metatarsal head, or severe 
disability and equivalent to amputation of the great toe; or 
an injury which is moderate in degree. Significantly, 
although the veteran had previously been prescribed an 
orthotic device, the protrusion on the left foot was 
described as slight soon after service and the bunion was 
described on recent VA examination as being mild in degree 
with no phalangeal joint deformity and no pain to touch..  
Accordingly, the Board concludes that the criteria for a 
higher (compensable) initial rating for a left foot bunion 
have not been met.  Although the veteran has also complained 
that the pain from walking affected his occupation, but the 
mild nature of the bunion does not suggest an exceptional or 
unusual disability picture which would warrant consideration 
of an extra-schedular rating under 38 C.F.R. § 3.321(b) 
(1999).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  Right Acromioclavicular Separation

The RO has rated the veteran's right acromioclavicular 
separation under Diagnostic Code 5203 which provides a 10 
percent rating if there is malunion of the joint.  A 10 
percent rating may also be granted if there is nonunion 
without loose movement.  A 20 percent rating is warranted if 
there is nonunion with loose movement, or if there is 
dislocation of the clavicle or scapula.  Alternatively, the 
disorder may be rated under Diagnostic Code 5201, which 
provides that a 20 percent rating may be granted if there is 
limitation of motion of the arm to shoulder level.  

On VA disability examination in December 1991, the veteran 
reported that he had a separated right shoulder that was 
aching.  The pertinent diagnosis was right shoulder 
separation by history, no evidence now.  VA outpatient 
treatment records show that the veteran has reported 
complaints pertaining to his right shoulder, such as in June 
1996 when he reported right shoulder pain.  It was noted that 
he took Naprosyn.  

The veteran testified before the undersigned Member of the 
Board in July 1998 that he had crepitus in the shoulder, but 
that it did not go out of place as far as he knew.  He said 
that doctors had not said anything about doing surgery.  He 
also said that his lifting ability was not limited.  He 
indicated that he took Naprosyn to treat the disorder.  He 
reported that there was pain in the shoulder which comes and 
goes, and that it was sometimes sharp.  He also reported that 
he had a lot of stiffness in the morning.  

The report of an examination of the veteran's joints 
conducted by the VA in March 1999 shows that the veteran 
stated that while in service he was loading a forklift when 
his shoulder was jerked out of joint.  He said that an 
acromioclavicular separation was verified by x-ray.  He 
reported that he currently had pain with repetitive action, 
along with popping and cracking with movement of the right 
shoulder.  He also reported having weakness in the shoulder 
with stiffness in the anterior portion of the joint.  He 
denied having swelling, instability or locking up of the 
joint.  He said that he took Naprosyn.  Precipitating factors 
included lifting, and any overhead movements.  Alleviating 
factors included avoiding lifting and resting the shoulder.  
He said that it hurt daily, but he could not specify any 
flare-ups.  He did not use a brace for the shoulder.  He had 
no recurrent dislocation or subluxation.  He said that the 
only time that the condition interfered with his occupation 
was when he had to tackle someone while working in his job as 
a corrections officer.  The veteran reported that he was 
right handed.  

On physical examination, the veteran said that he did not 
want to raise the shoulder because of pain.  However, he was 
able to do forward flexion to 160 degrees, and abduction to 
175 degrees.  External rotation was to 90 degrees.  Internal 
rotation was to 90.  X-rays on the day of the examination 
were normal.  The pertinent diagnoses were history of 
acromioclavicular joint separation of the right shoulder with 
no evidence of functional loss of shoulder movements; and 
intermittent pain right shoulder.  

A private radiology report dated in April 1999 shows that an 
MRI of the veteran's right shoulder was interpreted as 
showing findings consistent with tears of the superior 
glenoid labrum and the superior glenohumeral ligament, but 
was otherwise normal.  

Medical treatment records from William P. Thorpe, M.D., dated 
in April 1999 show that the veteran reported complaints of 
right shoulder dysfunction of 13 years duration.  On 
examination, the right shoulder had subacromial pain and 
discomfort associated with range of motion.  There was 
obvious rotator cuff impingement.  Physical therapy was 
recommended.  

After reviewing the relevant evidence, the Board finds that 
the veteran's service-connected right shoulder disability has 
not resulted in nonunion with loose movement or dislocation 
of the clavicle.  Such findings are not noted in any of the 
medical evidence.  Further, the right acromioclavicular 
separation is not productive of impairment of the motion the 
joint of sufficient severity to warrant a higher rating.  
Limitation of motion or painful motion of the right arm to 
shoulder level has not been shown in any of the medical 
evidence.  Reportedly, there was no objective evidence of 
functional loss of shoulder movement on recent examination 
and the pain was described as intermittent.  Dr. Thorpe more 
recently described pain and discomfort with range of motion.  
Such pain, which the RO acknowledged, is encompassed within 
the 10 percent rating currently assigned.  Code 5203 would 
otherwise require malunion or nonunion at the minimum 
compensable level and such impairment has not been 
demonstrated since service.  

Also, although 38 C.F.R. § 4.59 (1999) provides that in cases 
of arthritis the minimum compensable rating for the joint is 
contemplated with actual painful motion and 20 percent is the 
minimum rating under DC 5201 for limited motion of the 
shoulder, the veteran does not have x-ray evidence of 
arthritis.  Thus, 38 C.F.R. § 4.59 is not for application in 
this case.  Accordingly, the Board concludes that the 
criteria for an initial disability rating higher than 10 
percent for a right acromioclavicular separation are not met.  
The criteria for a higher rating have not been approximated 
and the evidence is not in equipoise as to whether the 
requirements for a higher rating have been met.  The veteran 
is, of course, free to apply to the RO for increased 
compensation at any time with evidence of increased 
disability.  




ORDER

An initial rating higher than 10 percent for a left ankle 
sprain is denied.

A higher (compensable) initial rating for a left foot bunion 
is denied.

An initial rating higher than 10 percent for a right 
acromioclavicular separation is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 

